Citation Nr: 0422996	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder 
claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in March 2004.  A transcript of 
that hearing has been associated with the claims folder.  

Review of the claims folder reveals that the veteran has 
requested copies of his service medical records.  There is no 
indication that the VAMROC has complied with his request.  
The VAMROC is directed to provide the veteran with the 
requested records.  


FINDINGS OF FACT

1.  The VAMROC has provided all required notice and obtained 
all relevant evidence necessary for the equitable disposition 
of the veteran's appeal. 

2.  Competent medical evidence of record establishes that the 
veteran incurred hepatitis C during active service.

3.  There is no competent evidence of a current diagnosis of 
any skin disorder, to include jungle rot.  

CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).    

2.  Service connection for a skin disorder claimed as jungle 
rot is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an October 2001 letter to the veteran, the VAMROC 
advised him of the evidence needed to substantiate his 
service connection claims, explained what types of evidence 
VA was obligated to obtain, and what types of evidence or 
information the veteran was required to provide.  In 
addition, the April 2003 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions of the VCAA.  Accordingly, the Board is 
satisfied that the VAMROC has provided the veteran with all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 184 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
VAMROC provided VCAA notice in October 2001, before the 
October 2002 rating decision on appeal, such that there is no 
conflict with Pelegrini.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that VA would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The VAMROC has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the VAMROC has secured 
service medical records, VA medical records, and all private 
medical records as identified and authorized by the veteran.  
The veteran has directly submitted additional private medical 
statements, a lay statement, and personal written statements 
and testimony.  There is no indication or allegation that 
additional relevant evidence remains outstanding.  Therefore, 
the Board finds that the duty assist has been met.  
38 U.S.C.A. § 5103A.   


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Hepatitis C

The veteran seeks service connection for hepatitis C.  He 
alleges that he participated in combat in Vietnam and that he 
was exposed to blood from other soldiers.  He contends that 
he was infected with hepatitis C from contaminated blood that 
came into contact with open sores he had on his forearms.  
The veteran specifically denies any risk factors such as 
intravenous drug use or blood transfusions.  

A service personnel record shows that the veteran served in 
Vietnam from July 1969 to January 1970 and that he was 
awarded decorations including the Combat Action Ribbon.  
Thus, the Board may assume that the veteran indeed engaged in 
combat in service.  Review of service medical records is 
negative for any evidence of hepatitis.  The records are also 
devoid of reference to open wounds or sores.  However, the 
veteran is competent to offer testimony as to any symptoms he 
experienced or that were amenable to lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  Therefore, the Board 
accepts the veteran's statements and testimony concerning the 
presence of open sores on his body while serving in Vietnam.  

An April 2001 statement from T.F., M.D., relates that the 
veteran has hepatitis C, which he might have contracted in 
service from 1969 to 1970.  Dr. T.F.'s March 2004 statement 
reflects the opinion that it was likely that the veteran 
contracted hepatitis C in service in Vietnam.  This statement 
endorses the conclusion from an August 2003 report of 
consultation with C.P., M.D., a specialist in infectious 
diseases.  The report of the consultation shows that the 
veteran related a history of exposure to blood in service 
with contamination through skin lesions from "jungle rot."  
He denied exposure through tattoos, transfusions, or 
injection drug use.  Dr. P. concluded that, absent other 
obvious sources of potential infection, it was reasonable to 
assume that the veteran acquired hepatitis C while serving in 
Vietnam.  There is no contrary medical opinion of record.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
hepatitis C.  38 U.S.C.A. § 5107(b).  

2.  Skin Disorder

The issue of service connection for a skin disorder claimed 
as jungle rot is also on appeal.  In this case, the Board 
finds that service connection is not in order.  Specifically, 
there is no competent evidence that the veteran currently has 
jungle rot or any other skin disorder.  In fact, in written 
statements and during his testimony at the March 2004 Travel 
Board hearing, the veteran denied any current problems with 
his skin or any treatment for skin disorder.  Service 
connection requires the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As there is no evidence or 
allegation of a current skin disability, the Board finds that 
the preponderance of the evidence is against service 
connection for a skin disorder.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hepatitis C is granted.

Service connection for a skin disorder claimed as jungle rot 
is denied.  




	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



